Citation Nr: 1611568	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-49 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), in excess of 30 percent from April 29, 2008 to February 23, 2015, and in excess of 70 percent from February 23, 2015.  


REPRESENTATION

The Veteran is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from May 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned a 30 percent initial disability rating.  The Veteran appealed the initial disability rating.  An April 2015 rating decision granted a higher initial disability rating for PTSD to 70 percent, for the period from February 23, 2015.  

This matter was previously remanded by the Board in June 2013 and December 2014 decisions to obtain additional treatment records and a new VA examination and opinion.  Treatment records and an examination and opinion were obtained, and the Board finds there has been substantial compliance with the prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  For the entire period on appeal from April 29, 2008, the PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to such symptoms as suicidal ideation, obsessional rituals of self-harm, neglect of personal appearance due to loss of appetite and weight loss, impaired impulse control, and difficulty in adapting to stressful circumstances including work or a work like setting.  

2.  For the entire rating period on appeal from April 29, 2008, the PTSD has not been manifested by total occupational and social impairment.  



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a higher initial rating of 70 percent, but no higher, for PTSD have been met for the entire rating period from April 29, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 	 §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This duty to notify was satisfied in a May 2008 letter to the Veteran.  When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, lay statements, and VA examination reports. 

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2008 and February 2015.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a mental health examination, assessed the symptomology and degree of functional impairment (occupational and social), and provided opinions with supporting rationale.    

The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but declined.  See December 2009 substantive appeal (on a VA Form 9).  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   




Initial Rating for PTSD 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.   

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for the initial rating period of April 29. 2008.

The Veteran is in receipt of a 30 percent disability rating from April 29, 2008 and a 70 percent rating from February 23, 2015 for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent rating is assigned for occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's acquired psychiatric disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi,  16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in rating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.

Throughout the course of this appeal, Veteran generally contends that she is entitled to a higher initial rating in excess of 30 percent for PTSD.  The Veteran endorses symptoms of suicidal ideation, depression, anxiety, difficulty in adapting to stressful circumstances at work and school, continuous loss of appetite and significant weight loss for which she was placed on potassium supplements as the weight loss began affecting her heart, trouble sleeping, nightmares, irritability, anger, difficulty being around people and crowds, low motivation to leave the house, hypervigilance, and an exaggerated startle response.  See December 2009 substantive appeal (on a VA Form 9).  

In June 2008, the Veteran was afforded a VA examination to help assess the nature and severity of the PTSD.  At that time, the Veteran reported that, after she returned from Afghanistan, she began excessively drinking nightly to the point of blacking out, but at the time of the examination she was sober for six months.  The Veteran endorsed symptoms of anxiety, depression, poor motivation, an exaggerated startle response, hypervigilance, crying spells, inability to tolerate being around people, no longer going out, avoidance of war movies and crowds, poor concentration, trouble sleeping, nightmares, intrusive memories, and irritability.  The Veteran reported dropping out of school and difficulties at work.  At that time, the VA examiner assigned a GAF score of 50.  

In February 2015, the Veteran was afforded another VA examination to help assess the severity of the PTSD.  At that time, the Veteran endorsed symptoms of persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, persistent distorted cognitions about the cause or consequences of the traumatic events that lead to her to blame herself, a persistent negative emotional state, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  The Veteran additionally endorsed symptoms of irritable behavior and angry outbursts (with little or no provocation), hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, depressed moods, panic attacks that occur weekly or less, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran reported no suicidal ideation at that time, but stated she had cut herself in the past, from approximately 2006 to 2010.  The VA examiner opined that the Beck Depression Inventory II score was 44, indicating severe depression, the Beck Anxiety Inventory score was 28, indicating moderate anxiety, and the WHODAS disability assessment schedule 2.0 indicated moderate to severe disability, including with understanding and communication, self-care, getting alone, life activities, and participation in society.  The VA examiner additionally opined that the Veteran would be somewhat impaired in work environments that require frequent interaction with people, sustained concentration and focus, fast paced environments, and a set work schedule, and further opined that there is occupational and social impairment with reduced reliability and productivity.  

Review of VA treatment shows continuous treatment for PTSD from August 2007 to present.  August 2007 VA treatment records note that the Veteran endorses suicidal ideation, poor concentration, angry outbursts, and excessive alcohol use.  The Veteran reported that if she is not out drinking, she will not go out and will stay at home and not socialize.  The Veteran reported drinking five-six beers and two to four shots of tequila nightly, blacks out, and stated she has been kicked out of clubs for fighting.  At that time, the treating VA therapist assigned a GAF score of 55.  June and July 2008 VA treatment records report that the Veteran's depression has increased and that the Veteran is not eating.  The GAF score was assessed to be between 55 and 60.  September 2008 VA treatment records note that the Veteran had difficulty in school and panicked and left class due to being surrounded by too many people.  

March 2009 VA treatment records show that the Veteran was hospitalized because of suicidal ideation with a plan to overdose by taking pills.  The Veteran reported symptoms occurring for three weeks, that her current depression was a nine out of ten (with ten being the worst).  The Veteran had to drop out of two classes because of the depression, and the Veteran reported anxiety, irritability, and trouble concentrating.  At that time, it was noted that the Veteran has cut herself.  In July 2009, the "suicide flag" on the Veteran's file expired as the Veteran had continuously denied suicidal ideation with plan.  December 2011 VA treatment records report that the Veteran was struggling with school work, that she drank to excess one night, and that she is struggling with appetite but trying to eat.  

After review of all the evidence, both medical and lay, the Board finds that for the initial rating period from April 29, 2008, the PTSD had more nearly approximated occupational and social impairment with deficiencies in most areas that more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411 based on symptoms of suicidal ideation, self-harm (obsessive rituals), loss of appetite with sustained weight loss severe enough to require supplements (neglect of personal appearance and hygiene), and difficulty adapting to stressful circumstances, including work or a work like setting.  

The February 2015 VA examination report provides a specific assessment of the level of occupational and social impairment due to the PTSD (occupational and social impairment with reduced reliability), and identifies underlying symptomatology and impairments that cause the occupational and social impairment.  While the Board has weighed and considered the VA examiner's assessment, the ultimate determination as to the level of occupational and social impairment due to symptoms is an adjudicative determination.  The Board has considered the examination report assessment on this question, but in light of the other evidence of record, including the VA treatment records, the June 2008 VA examination, which both identify suicidal ideation, cutting, and loss of appetite with weight loss, the February 2015 VA examiner's other opinions regarding the Beck Depression and Anxiety Inventories and WHODAS 2.0 assessment, and GAF scores, the Board finds the February 2015 overall assessment as to degree of occupational and social impairment is of lesser probative value compared to these assessments.  

The Board has additionally weighed and considered the GAF scores during the initial rating period, which have varied between 50 and 60.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores of 41 to 50 signify serious symptoms or any serious impairment in social, occupational, or school functioning.   See DSM-IV at 46-47.  Additionally, the Board has considered the WHODAS 2.0 score, and though no specific number was provided, the VA examiner stated the results indicated moderate to severe symptoms with difficulties in understanding and communication, self-care, getting alone, life activities, and participation in society.  As the most consistent GAF scores from 50 to 60 and WHODAS 2.0 score denote moderate to serious symptoms, when read together with the other evidence of record, they reflect that the Veteran experiences occupational and social impairment in most areas, more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411 for the initial rating period of April 29, 2008.  38 C.F.R. § 4.130.  

The Board additionally finds that the evidence of record does not more nearly approximate the criteria for 100 percent for any portion of the initial rating period, as the evidence of records does not demonstrate total occupational and social impairment.  Indeed, while the Veteran was hospitalized for suicidal ideation with a plan of overdosing, and the Veteran endorsed symptoms of cutting, the record does not show that the Veteran attempted suicide or that the cutting was an attempt to commit suicide to demonstrate that the Veteran was a persistent danger to herself or others.  The DSM-5 classifies "cutting" as a type of non-suicidal self-injury, and the record does not show that during this time, she was in persistent danger of harming herself.  See DSM- 5 at 803.  Additionally, while the record indicates that there is occupational impairment and difficulties with work and school, throughout the entire period on appeal, the Veteran was able to obtain and sustain employment and has continued with schooling (though periodically having to drop classes), indicating that the Veteran does not have symptoms that cause total occupational impairment.

Additionally, evidence does not show that the Veteran experienced symptoms of hallucinations or persistent delusions, gross impairment in thought processes or communication, grossly inappropriate behavior, memory loss for names of close relatives, own occupation, or own name, or an intermittent inability to perform activities of daily living during that time period.  Furthermore, as discussed above, the record does not that the Veteran had a persistent danger of hurting herself.  The Veteran's symptoms as demonstrated by her lay statements, VA treatment records, VA examinations, GAF scores, WHODAS 2.0 score, and Beck Depression and Anxiety Inventory scores do not more nearly approximate the criteria for total occupational and social impairment for that time period.  Therefore, the weight of the evidence is against a finding of total occupational and social impairment for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.


Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.


Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational and social impairment caused by the Veteran's PTSD are all specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria and Diagnostic Code 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by depression, anxiety, panic attacks, chronic sleep impairment, impaired concentration, irritability, outbursts of anger, difficulty in adapting to stressful circumstances, including work or work like setting, suicidal ideation, periods of self-harm (obsessive rituals), and weight loss (neglect of personal appearance or hygiene).

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of 

multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 	 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the PTSD renders her unemployable, but 

rather the evidence of record demonstrates the Veteran currently is working.  See June 2008 VA examination, February 2015 VA examination.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

A higher initial rating for PTSD of 70 percent, but no higher, from April 29, 2008 is granted.  


____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


